Exhibit 10.34.4

 

THE FIRST MARBLEHEAD CORPORATION

 

Restricted Stock Unit Agreement
Granted Under 2003 Stock Incentive Plan

 


1.                                       GRANT OF AWARD.

 

This Agreement evidences the grant by The First Marblehead Corporation, a
Delaware corporation (the “Company”), on July 11, 2005 (the “Grant Date”) to
Peter B. Tarr (the “Participant”) of 146,584 restricted stock units of the
Company (individually, an “RSU” and collectively, the “RSUs”).  Each RSU
represents the right to receive one share of the common stock, $0.01 par value
per share, of the Company (“Common Stock”) as provided in this Agreement.  The
shares of Common Stock that are issuable upon vesting of the RSUs are referred
to in this Agreement as “Shares.”

 


2.                                       VESTING; FORFEITURE.


 


(A)                                  THIS AWARD SHALL VEST AS TO TWENTY PERCENT
(20%) OF THE ORIGINAL NUMBER OF RSUS ON THE FIRST ANNIVERSARY OF THE GRANT DATE
AND AS TO AN ADDITIONAL TWENTY PERCENT (20%) OF THE ORIGINAL NUMBER OF RSUS ON
EACH SUCCEEDING ANNIVERSARY OF THE GRANT DATE UNTIL THE FIFTH ANNIVERSARY OF THE
GRANT DATE.


 


(B)                                 IN THE EVENT THAT THE PARTICIPANT’S
EMPLOYMENT WITH THE COMPANY IS TERMINATED BY REASON OF DEATH OR DISABILITY, THIS
AWARD SHALL BE FULLY VESTED.  FOR THIS PURPOSE, “DISABILITY” SHALL MEAN THE
INABILITY OF THE PARTICIPANT, DUE TO A MEDICAL REASON, TO CARRY OUT HIS DUTIES
AS AN EMPLOYEE OF THE COMPANY FOR A PERIOD OF SIX CONSECUTIVE MONTHS.  IN
ADDITION, THE PARTICIPANT IS PARTY TO A LETTER AGREEMENT WITH THE COMPANY
RELATING TO THE PARTICIPANT’S EMPLOYMENT WITH THE COMPANY (THE “OFFER LETTER”). 
IF THE PARTICIPANT’S EMPLOYMENT WITH THE COMPANY IS TERMINATED BY THE COMPANY
FOR A REASON OTHER THAN “CAUSE” (AS DEFINED IN THE OFFER LETTER), THEN THE
NUMBER OF RSUS WHICH SHALL BE VESTED SHALL BE DETERMINED IN ACCORDANCE WITH THE
OFFER LETTER.


 


(C)                                  FOR PURPOSES OF THIS AGREEMENT, EMPLOYMENT
WITH THE COMPANY SHALL INCLUDE EMPLOYMENT WITH A PARENT OR SUBSIDIARY OF THE
COMPANY.


 


(D)                                 THE PARTICIPANT AGREES NOT TO ENGAGE IN A
COMPETITIVE ACTION (AS DEFINED BELOW) FROM THE DATE HEREOF THROUGH THE FIRST
ANNIVERSARY OF THE DATE OF TERMINATION OF THE PARTICIPANT’S EMPLOYMENT WITH THE
COMPANY.  IF ON OR PRIOR TO A SETTLEMENT DATE (AS DEFINED BELOW), THE
PARTICIPANT ENGAGES IN A COMPETITIVE ACTION OR ENTERS INTO, OR HAS ENTERED INTO,
AN AGREEMENT (WRITTEN, ORAL OR OTHERWISE) TO ENGAGE IN A COMPETITIVE ACTION, ALL
OF THE RSUS AND ALL SHARES ISSUABLE UPON VESTING OF ALL RSU’S SUBJECT TO THIS
AGREEMENT SHALL BE IMMEDIATELY FORFEITED, AND THE PARTICIPANT SHALL HAVE NO
FURTHER RIGHTS WITH RESPECT TO SUCH RSUS OR SHARES.  IN THE EVENT THAT THE
PARTICIPANT ENGAGES IN A COMPETITIVE ACTION OR ENTERS INTO, OR HAS ENTERED INTO,
AN AGREEMENT (WRITTEN, ORAL OR OTHERWISE) TO ENGAGE IN A COMPETITIVE ACTION
AFTER THE LAST SETTLEMENT DATE BUT ON OR PRIOR TO THE FIRST ANNIVERSARY OF THE
PARTICIPANT’S TERMINATION OF EMPLOYMENT WITH THE COMPANY, THE PARTICIPANT SHALL
PAY TO THE COMPANY, UPON DEMAND BY THE COMPANY, AN AMOUNT EQUAL TO (I) THE
VALUE, AS OF EACH SETTLEMENT DATE, OF THE NUMBER OF SHARES

 

--------------------------------------------------------------------------------


 

delivered to the Participant represented by RSUs on such Settlement Date and
(ii) the value of all dividends, if any, paid to the Participant in respect of
the Shares delivered to the Participant on such Settlement Date.  The
Participant may satisfy the payment obligation to the Company of the portion due
under (i) above by returning the Shares delivered to the Participant on all
Settlement Dates, provided that any amounts due under (ii) above must be
remitted to the Company in addition to the return of the Shares.  The
Participant acknowledges that the restriction on engaging in a Competitive
Action, in view of the nature of the business in which the Company is engaged,
is reasonable in scope (as to both the temporal and geographical limits) and
necessary in order to protect the legitimate business interests of the Company,
and that any violation thereof would result in irreparable injuries to the
Company.  The Participant acknowledges further that the amounts required to be
paid to the Company pursuant to this provision are reasonable and are not
liquidated damages nor shall they be characterized as such and that the payment
of such amounts shall not preclude the Company from seeking any further remedies
at law or in equity.


 


(E)                                  FOR PURPOSES OF THIS AGREEMENT, THE
PARTICIPANT WILL BE DEEMED TO ENGAGE IN A “COMPETITIVE ACTION” IF, EITHER
DIRECTLY OR INDIRECTLY, AND WHETHER AS AN EMPLOYEE, CONSULTANT, INDEPENDENT
CONTRACTOR, PARTNER, JOINT VENTURER OR OTHERWISE, THE PARTICIPANT (I) ENGAGES IN
OR DIRECTS ANY BUSINESS ACTIVITIES, IN ANY GEOGRAPHICAL AREA WHERE THE COMPANY
OR ANY SUBSIDIARY OR PARENT OF THE COMPANY IS ENGAGED IN BUSINESS OR OUTSIDE OF
ANY SUCH GEOGRAPHICAL AREA, IN EITHER CASE, WHICH ARE COMPETITIVE WITH ANY
BUSINESS ACTIVITIES CONDUCTED BY THE COMPANY OR ANY SUBSIDIARY OR PARENT OF THE
COMPANY IN SUCH GEOGRAPHICAL AREA, (II) ON BEHALF OF ANY PERSON OR ENTITY
ENGAGED IN BUSINESS ACTIVITIES COMPETITIVE WITH THE BUSINESS ACTIVITIES OF THE
COMPANY OR ANY SUBSIDIARY OR PARENT OF THE COMPANY, SOLICITS OR INDUCES, OR IN
ANY MANNER ATTEMPTS TO SOLICIT OR INDUCE, ANY PERSON EMPLOYED BY, OR AS AN AGENT
OF, THE COMPANY OR ANY SUBSIDIARY OR PARENT OF THE COMPANY TO TERMINATE SUCH
PERSON’S EMPLOYMENT OR AGENCY RELATIONSHIP, AS THE CASE MAY BE, WITH THE COMPANY
OR ANY SUBSIDIARY OR PARENT OF THE COMPANY, (III) DIVERTS, OR ATTEMPTS TO
DIVERT, ANY PERSON, CONCERN OR ENTITY FROM DOING BUSINESS WITH THE COMPANY OR
ANY SUBSIDIARY OR PARENT OF THE COMPANY OR ATTEMPTS TO INDUCE ANY SUCH PERSON,
CONCERN OR ENTITY TO CEASE BEING A CUSTOMER OF THE COMPANY OR ANY SUBSIDIARY OR
PARENT OF THE COMPANY OR (IV) MAKES USE OF, OR ATTEMPTS TO MAKE USE OF, THE
PROPERTY OR PROPRIETARY INFORMATION OF THE COMPANY OR ANY SUBSIDIARY OR PARENT
OF THE COMPANY, OTHER THAN IN THE COURSE OF THE PERFORMANCE OF SERVICES TO THE
COMPANY OR ANY SUBSIDIARY OR PARENT OF THE COMPANY OR AT THE DIRECTION THEREOF. 
THE DETERMINATION AS TO WHETHER THE PARTICIPANT HAS ENGAGED IN A COMPETITIVE
ACTION (AS DEFINED HEREIN) SHALL BE MADE BY THE COMPENSATION COMMITTEE OF THE
BOARD OF DIRECTORS OF THE COMPANY (THE “COMMITTEE”) IN ITS SOLE AND ABSOLUTE
DISCRETION.  THE COMMITTEE’S EXERCISE OR NONEXERCISE OF SUCH DISCRETION WITH
RESPECT TO ANY PARTICULAR EVENT OR OCCURRENCE BY OR WITH RESPECT TO THE
PARTICIPANT OR ANY OTHER RECIPIENT OF STOCK OPTIONS, RSUS OR OTHER DERIVATIVE
SECURITIES OF THE COMPANY SHALL NOT IN ANY WAY REDUCE OR ELIMINATE THE AUTHORITY
OF THE COMMITTEE TO (I) DETERMINE THAT ANY EVENT OR OCCURRENCE BY OR WITH
RESPECT TO THE PARTICIPANT CONSTITUTES ENGAGING IN A COMPETITIVE ACTION OR
(II) DETERMINE THE RELATED COMPETITIVE ACTION DATE.


 


3.                                       DISTRIBUTION OF SHARES.


 


(A)                                  THE COMPANY WILL DISTRIBUTE TO THE
PARTICIPANT (OR TO THE PARTICIPANT’S ESTATE IN THE EVENT THAT HIS OR HER DEATH
OCCURS AFTER A VESTING DATE BUT BEFORE DISTRIBUTION OF THE CORRESPONDING
SHARES), AS SOON AS ADMINISTRATIVELY PRACTICABLE AFTER EACH VESTING DATE (EACH
SUCH

 

2

--------------------------------------------------------------------------------


 

date of distribution is hereinafter referred to as a “Settlement Date”), the
Shares of Common Stock represented by RSUs that vested on such vesting date.


 


(B)                                 THE COMPANY SHALL NOT BE OBLIGATED TO ISSUE
TO THE PARTICIPANT THE SHARES UPON THE VESTING OF ANY RSU (OR OTHERWISE) UNLESS
THE ISSUANCE AND DELIVERY OF SUCH SHARES SHALL COMPLY WITH ALL RELEVANT
PROVISIONS OF LAW AND OTHER LEGAL REQUIREMENTS INCLUDING, WITHOUT LIMITATION,
ANY APPLICABLE FEDERAL OR STATE SECURITIES LAWS AND THE REQUIREMENTS OF ANY
STOCK EXCHANGE UPON WHICH SHARES OF COMMON STOCK MAY THEN BE LISTED.


 


4.                                       RESTRICTIONS ON TRANSFER.


 

The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any RSUs, or any interest therein, except by will or the laws of descent and
distribution.

 


5.                                       DIVIDEND AND OTHER SHAREHOLDER RIGHTS.


 

Except as set forth in the Plan, neither the Participant nor any person claiming
under or through the Participant shall be, or have any rights or privileges of,
a stockholder of the Company in respect of the Shares issuable pursuant to the
RSUs granted hereunder until the Shares have been delivered to the Participant.

 


6.                                       PROVISIONS OF THE PLAN; REORGANIZATION
EVENT.


 


(A)                                  THIS AGREEMENT IS SUBJECT TO THE PROVISIONS
OF THE PLAN, A COPY OF WHICH IS FURNISHED TO THE PARTICIPANT WITH THIS
AGREEMENT.


 


(B)                                 UPON THE OCCURRENCE OF A REORGANIZATION
EVENT (AS DEFINED IN THE PLAN), EACH RSU (WHETHER VESTED OR UNVESTED) SHALL
BECOME THE RIGHT TO RECEIVE THE CASH, SECURITIES OR OTHER PROPERTY THAT A SHARE
WAS CONVERTED INTO OR EXCHANGED FOR PURSUANT TO SUCH REORGANIZATION EVENT.  IF,
IN CONNECTION WITH A REORGANIZATION EVENT, A PORTION OF THE CASH, SECURITIES
AND/OR OTHER PROPERTY RECEIVED UPON THE CONVERSION OR EXCHANGE OF THE SHARES IS
TO BE PLACED INTO ESCROW TO SECURE INDEMNIFICATION OR SIMILAR OBLIGATIONS, THE
MIX BETWEEN THE VESTED AND UNVESTED PORTION OF SUCH CASH, SECURITIES AND/OR
OTHER PROPERTY THAT IS PLACED INTO ESCROW SHALL BE THE SAME AS THE MIX BETWEEN
THE VESTED AND UNVESTED PORTION OF SUCH CASH, SECURITIES AND/OR OTHER PROPERTY
THAT IS NOT SUBJECT TO ESCROW.  NOTWITHSTANDING THE FOREGOING PROVISIONS, THIS
AWARD SHALL BE FULLY VESTED IF, ON OR PRIOR TO THE SECOND ANNIVERSARY OF THE
DATE OF THE CONSUMMATION OF THE REORGANIZATION EVENT, THE PARTICIPANT’S
EMPLOYMENT WITH THE COMPANY OR THE COMPANY’S SUCCESSOR IS TERMINATED FOR GOOD
REASON (AS DEFINED BELOW) BY THE PARTICIPANT OR IS TERMINATED WITHOUT CAUSE (AS
DEFINED BELOW) BY THE COMPANY OR THE COMPANY’S SUCCESSOR.


 


(C)                                  FOR PURPOSES OF THIS SECTION 6, (I) “GOOD
REASON” SHALL MEAN ANY SIGNIFICANT DIMINUTION IN THE PARTICIPANT’S TITLE,
AUTHORITY, OR RESPONSIBILITIES FROM AND AFTER SUCH REORGANIZATION EVENT OR ANY
REDUCTION IN THE ANNUAL CASH COMPENSATION PAYABLE TO THE PARTICIPANT FROM AND
AFTER SUCH REORGANIZATION EVENT OR THE RELOCATION OF THE PLACE OF BUSINESS AT
WHICH THE PARTICIPANT IS PRINCIPALLY LOCATED TO A LOCATION THAT IS GREATER THAN
50 MILES FROM ITS LOCATION IMMEDIATELY PRIOR TO SUCH REORGANIZATION EVENT AND
(II) “CAUSE” SHALL MEAN ANY (I) WILLFUL FAILURE BY THE PARTICIPANT, WHICH
FAILURE IS NOT CURED WITHIN 30 DAYS OF WRITTEN NOTICE TO


 

3

--------------------------------------------------------------------------------


 


THE PARTICIPANT FROM THE COMPANY, TO PERFORM HIS OR HER MATERIAL
RESPONSIBILITIES TO THE COMPANY OR (II)  WILLFUL MISCONDUCT BY THE PARTICIPANT
WHICH AFFECTS THE BUSINESS REPUTATION OF THE COMPANY.


 


(D)                                 NOTWITHSTANDING ANY OTHER PROVISION IN THIS
AGREEMENT, THE PROVISIONS OF THE OFFER LETTER, INCLUDING ANY APPLICABLE
DEFINITIONS, AND NOT ANY INCONSISTENT PROVISIONS OF THIS SECTION 6, SHALL APPLY
IN THE EVENT OF A REORGANIZATION EVENT.


 


7.                                       WITHHOLDING TAXES;
SECTION 83(B) ELECTION.


 


(A)                                  NO SHARES WILL BE DELIVERED PURSUANT TO THE
VESTING OF AN RSU UNLESS AND UNTIL THE PARTICIPANT PAYS TO THE COMPANY, OR MAKES
PROVISION SATISFACTORY TO THE COMPANY FOR PAYMENT OF, ANY FEDERAL, STATE OR
LOCAL WITHHOLDING TAXES REQUIRED BY LAW TO BE WITHHELD IN RESPECT OF THIS
OPTION.


 


(B)                                 THE PARTICIPANT ACKNOWLEDGES THAT NO
ELECTION UNDER SECTION 83(B) OF THE INTERNAL REVENUE CODE OF 1986 MAY BE FILED
WITH RESPECT TO THIS AWARD.


 


8.                                       MISCELLANEOUS.


 


(A)                                  NO RIGHTS TO EMPLOYMENT.  THE PARTICIPANT
ACKNOWLEDGES AND AGREES THAT THE VESTING OF THE RSUS PURSUANT TO SECTION 2
HEREOF IS EARNED ONLY BY CONTINUING SERVICE AS AN EMPLOYEE AT THE WILL OF THE
COMPANY (NOT THROUGH THE ACT OF BEING HIRED OR PURCHASING SHARES HEREUNDER). 
THE PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE
OR CONSULTANT FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL.


 


(B)                                 SEVERABILITY.  THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT SHALL NOT AFFECT THE
VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS AGREEMENT, AND EACH
OTHER PROVISION OF THIS AGREEMENT SHALL BE SEVERABLE AND ENFORCEABLE TO THE
EXTENT PERMITTED BY LAW.


 


(C)                                  WAIVER.  ANY PROVISION FOR THE BENEFIT OF
THE COMPANY CONTAINED IN THIS AGREEMENT MAY BE WAIVED, EITHER GENERALLY OR IN
ANY PARTICULAR INSTANCE, BY THE BOARD OF DIRECTORS OF THE COMPANY.


 


(D)                                 BINDING EFFECT.  THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE COMPANY AND THE PARTICIPANT AND
THEIR RESPECTIVE HEIRS, EXECUTORS, ADMINISTRATORS, LEGAL REPRESENTATIVES,
SUCCESSORS AND ASSIGNS, SUBJECT TO THE RESTRICTIONS ON TRANSFER SET FORTH IN
SECTION 4 OF THIS AGREEMENT.


 


(E)                                  NOTICE.   ALL NOTICES REQUIRED OR PERMITTED
HEREUNDER SHALL BE IN WRITING AND DEEMED EFFECTIVELY GIVEN UPON PERSONAL
DELIVERY OR FIVE DAYS AFTER DEPOSIT IN THE UNITED STATES POST OFFICE, BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, ADDRESSED TO THE OTHER PARTY
HERETO AT THE ADDRESS SHOWN BENEATH HIS OR ITS RESPECTIVE SIGNATURE TO THIS
AGREEMENT, OR AT SUCH OTHER ADDRESS OR ADDRESSES AS EITHER PARTY SHALL DESIGNATE
TO THE OTHER IN ACCORDANCE WITH THIS SECTION 8(E).

 

4

--------------------------------------------------------------------------------


 


(F)                                    PRONOUNS.  WHENEVER THE CONTEXT MAY
REQUIRE, ANY PRONOUNS USED IN THIS AGREEMENT SHALL INCLUDE THE CORRESPONDING
MASCULINE, FEMININE OR NEUTER FORMS, AND THE SINGULAR FORM OF NOUNS AND PRONOUNS
SHALL INCLUDE THE PLURAL, AND VICE VERSA.


 


(G)                                 ENTIRE AGREEMENT.  THIS AGREEMENT AND THE
PLAN, TOGETHER WITH THE OFFER LETTER, CONSTITUTE THE ENTIRE AGREEMENT BETWEEN
THE PARTIES, AND SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, RELATING TO
THE SUBJECT MATTER OF THIS AGREEMENT.


 


(H)                                 AMENDMENT.  THIS AGREEMENT MAY BE AMENDED OR
MODIFIED ONLY BY A WRITTEN INSTRUMENT EXECUTED BY BOTH THE COMPANY AND THE
PARTICIPANT.


 


(I)                                     GOVERNING LAW.  THIS AGREEMENT SHALL BE
CONSTRUED, INTERPRETED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF DELAWARE WITHOUT REGARD TO ANY APPLICABLE CONFLICTS OF LAWS.


 


(J)                                     PARTICIPANT’S ACKNOWLEDGMENTS.  THE
PARTICIPANT ACKNOWLEDGES THAT HE OR SHE: (I) HAS READ THIS AGREEMENT; (II) HAS
BEEN REPRESENTED IN THE PREPARATION, NEGOTIATION, AND EXECUTION OF THIS
AGREEMENT BY LEGAL COUNSEL OF THE PARTICIPANT’S OWN CHOICE OR HAS VOLUNTARILY
DECLINED TO SEEK SUCH COUNSEL; (III) UNDERSTANDS THE TERMS AND CONSEQUENCES OF
THIS AGREEMENT; (IV) IS FULLY AWARE OF THE LEGAL AND BINDING EFFECT OF THIS
AGREEMENT; AND (V) UNDERSTANDS THAT THE LAW FIRM OF WILMER CUTLER PICKERING HALE
AND DORR LLP, IS ACTING AS COUNSEL TO THE COMPANY IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THE AGREEMENT, AND IS NOT ACTING AS COUNSEL FOR THE
PARTICIPANT.


 


(K)                                  UNFUNDED RIGHTS.  THE RIGHT OF THE
PARTICIPANT TO RECEIVE COMMON STOCK PURSUANT TO THIS AGREEMENT IS AN UNFUNDED
AND UNSECURED OBLIGATION OF THE COMPANY.  THE PARTICIPANT SHALL HAVE NO RIGHTS
UNDER THIS AGREEMENT OTHER THAN THOSE OF AN UNSECURED GENERAL CREDITOR OF THE
COMPANY.


 

5

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, THE PARTIES HERETO HAVE EXECUTED THIS AGREEMENT AS OF THE
DAY AND YEAR FIRST ABOVE WRITTEN.

 

 

THE FIRST MARBLEHEAD CORPORATION

 

 

 

By:

/s/ Donald R. Peck

 

 

 

Name:

Donald R. Peck

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

/s/ Peter B. Tarr

 

 

Peter B. Tarr

 

 

 

Address:

3 Brooks Circle

 

 

Beverly, MA 01915

 

--------------------------------------------------------------------------------